NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 FARON E. LOVELACE,                               No. 16-35782

                   Plaintiff-Appellant,           D.C. No. 1:16-cv-00044-EJL

   v.
                                                  MEMORANDUM*
 ROBIN SANDY; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                               for the District of Idaho
                      Edward J. Lodge, District Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Idaho state prisoner Faron E. Lovelace appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging a First Amendment

access-to-courts claim. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Lovelace’s action because Lovelace

failed to allege facts sufficient to state a plausible claim. See Fed. R. Civ. P.

8(a)(2) (complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief”); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(complaint must offer more than “naked assertions devoid of further factual

enhancement” (citation, internal quotation marks, and alterations omitted)); Lewis

v. Casey, 518 U.S. 343, 349-53 (1996) (access-to-courts claim requires showing

that the defendant’s conduct caused actual injury).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Lovelace’s October 18, 2016 motion for leave to file a supplemental brief is

granted. The Clerk shall file the supplemental brief received on October 18, 2016.

      All other pending motions and requests are denied.

      AFFIRMED.




                                           2                                        16-35782